Citation Nr: 1760376	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.  Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel








INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative requesting a withdrawal of the appeal concerning an increased rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant regarding an increased rating for bilateral hearing loss have been met. 38 U.S.C. § 7105 (b) (2), (d) (5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In November 2017 correspondence, the Veteran's representative indicated in writing that the Veteran wished to withdraw the pending appeal.  As the Veteran has asserted that he wants to withdraw the issue on appeal, under 38 U.S.C. § 7105, the Board does not have jurisdiction over the issues which was withdrawn.  Pursuant to 38 C.F.R. § 20.204 (2017), a Veteran can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


